      Case 4:19-cv-00497-O Document 33 Filed 04/29/20                    Page 1 of 3 PageID 586



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

 LIFE PARTNERS CREDITORS’                                 §
 TRUST, et al.,                                           §
                                                          §
                              Plaintiffs,                 §   Civil Action No. 4:19-cv-00497-O
                                                          §
 v.                                                       §   STIPULATION OF DISMISSAL OF
                                                          §   COMPLAINT AGAINST
 JAMES ALEXANDER., et al.                                 §   DEFENDANT CLASS
                                                          §
                           Defendants.                    §

              AGREED STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         In accordance with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs

Life Partners Creditors’ Trust and Alan M. Jacobs, as Trustee of the Life Partners Creditors’ Trust

(“Plaintiffs”), and Defendants James Alexander, Melchor Balazs, Isabel Balazs, A. H. Brorman,

Dorothy Brorman, Russel J. Cepelak, Clair Crossland, Steven B. Deck, John Russell Gove, Ronald

Larry Hankins, William Hinds, Geoff B. Horst, Janet K. Horst, Geoff Horst and Janet Horst, as

Joint Tenants, James T. Lee, David W. Lynn, John R. Murray, William Michael Tolleson, Dean

Vagnozzi, Elizabeth A. Cline, Robert G. Westrup, Steven T. Gibson, Steve Brorman, John P. Ley,

Susan Nieder-Cassel, Katherine A. Hufstetler, Hollis Steven Hufstetler, and David DeBusk (the

“Alexander Defendants”) file this Agreed Stipulation of Dismissal Without Prejudice, and

respectfully show the Court as follows:

         1.        Plaintiffs agree to the dismissal without prejudice of all of their claims and causes

of action against the Alexander Defendants as well as all other Defendants referenced in the alleged

class which has not been certified.

         2.        Each party will bear his, her, or its own attorney’s fees and costs of suit.




AGREED STIPULATION OF DISMISSAL WITHOUT PREJUDICE – PAGE 1
524207.000006 23460708.1
    Case 4:19-cv-00497-O Document 33 Filed 04/29/20               Page 2 of 3 PageID 587


         3.        A proposed Agreed Order Granting the Agreed Stipulation of Dismissal Without

Prejudice is attached.

DATED: April 29, 2020.

                                              By: /s/ Sydne K. Collier
                                              David Mark Bennett
                                              State Bar No. 02139600
                                              Sydne K. Collier
                                              Texas Bar No. 24089017
                                              THOM PSON & KNIGHT LLP
                                              1722 Routh Street, Suite 1500
                                              Dallas, Texas 75201
                                              Telephone: 214.969.1700
                                              Facsimile: 214.969.1751
                                              David.Bennett@tklaw.com
                                              Sydne.Collier@tklaw.com

                                              ATTORNEYS FOR PLAINTIFFS


                                              By:/s/ Thomas S. Brandon, Jr.
                                              Thomas S. Brandon, Jr.
                                              Texas Bar No. 02881400
                                              Robert A. Simon
                                              Texas Bar No. 18390000
                                              Thomas F. Harkins, Jr.
                                              Texas Bar No. 09000990
                                              WHITAKER CHALK SWINDLE&
                                              SCHWARTZ PLLC
                                              301 Commerce Street, Suite 3500
                                              Fort Worth, Texas 76102
                                              Telephone: (817) 878-0532
                                              Facsimile: (817) 878-0501
                                              tbrandon@whitakerchalk.com
                                              rsimon@whitakerchalk.com
                                              tharkins@whitakerchalk.com

                                              ATTORNEYS FOR             THE     ALEXANDER
                                              DEFENDANTS




AGREED STIPULATION OF DISMISSAL WITHOUT PREJUDICE – PAGE 2
524207.000006 23460708.1
    Case 4:19-cv-00497-O Document 33 Filed 04/29/20                Page 3 of 3 PageID 588



                              CERTIFICATE    OF SERVICE

        I hereby certify that on April 29, 2020, the foregoing was served on all parties entitled to
service via the Court’s Electronic Filing System and to all others pursuant to Federal Rule of Civil
Procedure 5(b).

                                                  /s/ Sydne K. Collier
                                                  Sydne K. Collier




AGREED STIPULATION OF DISMISSAL WITHOUT PREJUDICE – PAGE 3
524207.000006 23460708.1
